In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0340V
                                      Filed: July 3, 2018
                                        UNPUBLISHED


    HILDA ALMANZAR,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On March 16, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccination she
received on October 9, 2014. Petition at 1-2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 20, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On July 3, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $126,969.01. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $126,969.01 in the form of a check payable to
petitioner, Hilda Almanzar. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

HILDA AMANZAR,                                 )
                                               )
               Petitioner,                     )       No. 16-340V
                                               )       Chief Special Master
       v.                                      )       Nora Beth Dorsey
                                               )       ECF
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
               Respondent.                     )
                                               )


         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On April 20, 2018, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner is entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Respondent proffers based on the evidence in the record that

petitioner should be awarded $126,969.01. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.1




1 The parties have no objection to the proffered award of damages. Assuming the Chief
Special Master issues a damages decision in conformity with this proffer, the parties
intend to waive their right to seek review of such damages decision, recognizing that
respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the
Chief Special Master’s April 20, 2018, decision finding petitioner entitled to an award
under the Vaccine Act.
                                              1
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following:2

       A lump sum payment of $126,969.01, in the form of a check payable to
       petitioner, Hilda Almanzar. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/Linda S. Renzi
                                              LINDA S. RENZI
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              Ben Franklin Station, P.O. Box 146
                                              Washington, D.C. 20044-0146
                                              Tel.: (202) 616-4133

DATE: July 3, 2018

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.

                                             2